Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24th, 2021, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the adhesive layer”, but there is no antecedent basis for this limitation. In the interest of compact prosecution, the phrase “the adhesive layer” will be interpreted as “the golf towel further comprises an adhesive layer”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dastrup (US 2015/0190689 A1) in view of Hozumi (US 2016/0102422 A1) and Wang (CN106350991A).
With regards to claims 1-2 and 19, Dastrup discloses a multi-layer golf towel comprising a waterproof barrier 7d (water impermeable layer) located between a microfiber wet side towel 7c (second cloth) and a microfiber dry side towel 7e (first cloth) (Dastrup: Figs. 7A-7C; para. [0028]).
Dastrup does not appear to disclose the first cloth as having a woven waffle pattern with raised and recessed portions on a front side, wherein the waffle pattern assists in cleaning a head of a golf club and a golf ball, and the second cloth as having a single side of coral fleece and a back side opposite the single side of coral fleece (though the second cloth of Dastrup is made of a single side of material, the material having a back side opposite a single side) (Dastrup: Figs. 7A-7C; para. [0028]).
Hozumi is directed to a honeycomb weave (i.e., waffle pattern) towel having a concave-convex surface (i.e., a pattern of raised and recessed portions) (Hozumi: para. [0001]-[0002] and [0033]). Hozumi teaches that the honeycomb weave is “used widely in many fields such as towels”, produces a Hozumi: para. [0002]-[0005] and [0042]-[0043]). Dastrup and Hozumi are analogous art in that they are related to the same field of endeavor of towels. A person of ordinary skill in the art would have found it obvious to have incorporated the honey comb weave of Hozumi into the dry side layer (i.e., first cloth) of Dastrup, since honeycomb weave patterns are exceptionally well-known in the art, and since such incorporation would enhance a dry feeling into the overall towel of Dastrup (Hozumi: para. [0001]-[0005], [0033], and [0042]-[0043]). It is noted that the functional language “wherein the waffle pattern assists in cleaning a head of a golf club and a golf ball” is rather broad, since nearly any fabric is capable of “assisting” in the cleaning of a head of a golf club and a golf ball. However, the honeycomb weave of Hozumi removes moisture while remaining dry, and due at least to this property, it is submitted that Hozumi is capable of assisting in the cleaning of a golf club and golf ball (Hozumi: para. [0002]-[0005]). Alternatively, the honeycomb weave of Hozumi keeps a user dry, and due to this property, it is submitted that cleaning is assisted (Hozumi: para. [0002]-[0005]).
Dastrup and Hozumi do not appear to teach the claimed second cloth comprising a single side of coral fleece.
Wang discloses a coral fleece fabric having improved capillary effects and mechanical properties, in addition to improved printing properties (Wang: abstract; “Content of the Invention – First paragraph). Wang is directed to improvements in coral fleece fabric, and Wang is considered instructive of the properties of such fabrics (Wang: abstract; “Content of the Invention – First paragraph). Dastrup, Hozumi, and Wang are considered analogous art in that they are related to the same field of endeavor of controlling the wettability of fabrics. Considering that Wang is directed to the problem of improving capillary effects (i.e., moisture absorption), which is the same problem addressed by Applicant’s claimed invention, it is clear that the Wang reference is reasonably pertinent to Applicant’s problem. One of ordinary skill in the art would have found it obvious to have selected the coral fleece fabric of Wang for Wang: abstract; “Content of the Invention – First paragraph).
With regards to claims 8-9, Dastrup further discloses a hook for attachment (i.e., connector) (Dastrup: Fig. 1A; para. [0055]). The phrase “for attaching the golf towel to a golf bag or a golf cart” is an intended use which does not appear to structurally limit the claim past the recitation of a hook-shaped connector, as a hook shaped connector is usable for hooking onto a golf bag or golf cart.
With regards to claim 21, the waterproof barrier of Dastrup is depicted as a layer of nylon (i.e., a film or sheet of plastic) (Dastrup: Fig. 1A; para. [0080]).
With regards to claim 22, Dastrup expressly indicates that the waterproof barrier prevents transmission of moisture (i.e., water, and other liquids similar to water) between the first and second cloths (Dastrup: para. [0080]-[0081]).

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dastrup in view of Hozumi and Wang as applied to claim 2 above, and in further view of Hollows et al (US 2009/0031517 A1).
With regards to claims 3-4, Dastrup, Hozumi, and Wang teach a golf towel as applied to claim 2 above. Although the first and second cloths of Dastrup, Hozumi, and Wang are woven of microfibers, Dastrup, Hozumi, and Wang do not appear to teach selection of microfibers comprising polyester and polyamide polymers (see above discussion). 
Hollows discloses a golf ball cleaner comprising microfiber made from a warp knitted thread (i.e., woven fabric) composited of polyester filaments with a core of nylon (i.e., polyamide) (Hollows: abstract; para. [0009]). The combination of the two polymers leads to a wedge-shaped hollow surface which is capable of lifting up dirt, and then trapping the dirt particles inside the fibers (Hollows: para. [0009]). In addition, the combination of nylon and polyester further creates a capillary effect, which enables improved absorbency and the ability to have the cloth clean and polish simultaneously (Hollows: para. [0009]). Dastrup, Hozumi, Wang, and Hollows are analogous art in that they are related to the same field of endeavor of cleaning fabrics usable with golf equipment. A person of ordinary skill would have found selection of the nylon/polyester of Hollows for the microfiber of the first and second cloths of Dastrup, Hozumi, and Wang, in order to provide improved cleaning and polishing ability  (Hollows: para. [0009]).
With regards to claim 7, Hollows further discloses terrycloth as a material known to have advantages in the field of golf ball cleaning (Hollows: para. [0009]). A person of ordinary skill would have found selection of terrycloth for the first cloth obvious, in order to prevent excess moisture from seeping throughout the golf towel of Dastrup, Hozumi, and Wang (Hollows: para. [0009]).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dastrup in view of Hozumi and Wang as applied to claims 4 and 19 above, and in further view of Choi et al (US 2004/0072003 A1).
With regards to claims 5 and 20, Dastrup, Hozumi, and Wang teach a golf towel as applied to claims 4 and 19 above. With regards to claim 5, the prior art does not appear to disclose a polyurethane adhesive. With regards to claim 20, the prior art does not appear to disclose a first adhesive layer connecting the first cloth to the water impermeable layer, and a second adhesive layer connecting the second cloth to the water impermeable layer.
Choi further discloses an adhesive composition applicable to cloth materials, the adhesive composition comprising polyurethane, toluene, and a fatty acid ester (Choi: para. [0036], [0039], [0040], and [0045]). The adhesive composition of Choi exhibits excellent peel strength and excels at bonding separate layers of material, including textiles (Choi: para. [0045] and [0066]). Dastrup, Hozumi, Wang, 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(a), (b) have been considered and they are found persuasive. Applicant’s cancellation of claim 6 renders the new matter rejection moot. Applicant’s identification of claim 6 (as opposed to claim 8) is correct. In addition, Applicant’s amendments eliminate the previously indicated issues under 35 U.S.C. 112(b). These rejections are therefore withdrawn. However, new grounds of rejection are necessitated under 35 U.S.C. 112(b) in light of Applicant’s amendment.
Applicant’s arguments with respect to the Garbarino have been considered and are found persuasive. The Examiner agrees with the arguments as laid out, particularly that Garbarino would not function for its intended purpose if modified to meet the present claims. Garbarino appears to rely on flow of perspiration between the first and second layers to achieve its inventive effects. However, placement of a water impermeable layer would run counter to the goals and inventive functions of Garbarino. In addition to rendering the towel of Garbarino inoperable/non-functional for its intended purpose, it is additionally taught away from. Therefore, the rejection over Garbarino is withdrawn. However, new grounds of rejection are made under 35 U.S.C. 103 in light of the Dastrup, Hozumi, and Hollows references.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783